 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 1 of 8 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ
ͳͳ                             UNITED STATES DISTRICT COURT
ͳʹ                            CENTRAL DISTRICT OF CALIFORNIA
ͳ͵
          Chris Langer,                            Case No.
ͳͶ
                  Plaintiff,
ͳͷ                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
ͳ͸                                                Of: American’s With Disabilities
          The Norman Family Limited                Act; Unruh Civil Rights Act
ͳ͹       Partnership, a California Limited
          Partnership;
ͳͺ       Isaac Norman, in individual and
          representative capacity as trustee of
ͳͻ       the Norman Family Trust, U/D/T
          February 16, 1989; and Does 1-10,
ʹͲ
                  Defendants.
ʹͳ
ʹʹ
              Plaintiff Chris Langer complains of The Norman Family Limited
ʹ͵
      Partnership, a California Limited Partnership; Isaac Norman, in individual
ʹͶ
      and representative capacity as trustee of the Norman Family Trust, U/D/T
ʹͷ
      February 16, 1989; and Does 1-10 (“Defendants”), and alleges as follows:
ʹ͸
ʹ͹
          PARTIES:
ʹͺ
          1. Plaintiff is a California resident with physical disabilities. He is a

                                              
                                               
      Complaint
      
 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 2 of 8 Page ID #:2
      

 ͳ   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
 ʹ   specially equipped van with a ramp that deploys out of the passenger side of
 ͵   his van and he has a Disabled Person Parking Placard issued to him by the State
 Ͷ   of California.
 ͷ       2. Defendant The Norman Family Limited Partnership owned the real
 ͸   property located at or about 2800 S. Main Street, Los Angeles, California, in
 ͹   February 2019.
 ͺ       3. Defendant Isaac Norman, in individual and representative capacity as
 ͻ   trustee of the Norman Family Trust, U/D/T February 16, 1989, owned the
ͳͲ   real property located at or about 2800 S. Main Street, Los Angeles, California,
ͳͳ   in February 2019.
ͳʹ       4. Defendant The Norman Family Limited Partnership owns the real
ͳ͵   property located at or about 2800 S. Main Street, Los Angeles, California,
ͳͶ   currently.
ͳͷ       5. Defendant Isaac Norman, in individual and representative capacity as
ͳ͸   trustee of the Norman Family Trust, U/D/T February 16, 1989, owns the real
ͳ͹   property located at or about 2800 S. Main Street, Los Angeles, California,
ͳͺ   currently.
ͳͻ       6. Plaintiff does not know the true names of Defendants, their business
ʹͲ   capacities, their ownership connection to the property and business, or their
ʹͳ   relative responsibilities in causing the access violations herein complained of,
ʹʹ   and alleges a joint venture and common enterprise by all such Defendants.
ʹ͵   Plaintiff is informed and believes that each of the Defendants herein,
ʹͶ   including Does 1 through 10, inclusive, is responsible in some capacity for the
ʹͷ   events herein alleged, or is a necessary party for obtaining appropriate relief.
ʹ͸   Plaintiff will seek leave to amend when the true names, capacities,
ʹ͹   connections, and responsibilities of the Defendants and Does 1 through 10,
ʹͺ   inclusive, are ascertained.


                                             
                                              
      Complaint
      
 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 3 of 8 Page ID #:3
      

 ͳ       JURISDICTION & VENUE:
 ʹ       7. The Court has subject matter jurisdiction over the action pursuant to 28
 ͵   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 Ͷ   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 ͷ       8. Pursuant to supplemental jurisdiction, an attendant and related cause
 ͸   of action, arising from the same nucleus of operative facts and arising out of
 ͹   the same transactions, is also brought under California’s Unruh Civil Rights
 ͺ   Act, which act expressly incorporates the Americans with Disabilities Act.
 ͻ       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
ͳͲ   founded on the fact that the real property which is the subject of this action is
ͳͳ   located in this district and that Plaintiff's cause of action arose in this district.
ͳʹ
ͳ͵       FACTUAL ALLEGATIONS:
ͳͶ       10.Plaintiff went to the property to visit the Main Mini Market (“Store”) in
ͳͷ   February 2019 with the intention to avail himself of its goods or services and
ͳ͸   to assess the business for compliance with the disability access laws.
ͳ͹       11.The Store is a facility open to the public, a place of public
ͳͺ   accommodation, and a business establishment.
ͳͻ       12.Parking spaces are one of the facilities, privileges, and advantages
ʹͲ   offered by Defendants to patrons of the Store.
ʹͳ       13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ʹʹ   provide accessible parking in conformance with the ADA Standards.
ʹ͵       14.Currently, the defendants do not provide accessible parking in
ʹͶ   conformance with the ADA Standards.
ʹͷ       15.Plaintiff personally encountered these barriers.
ʹ͸       16.By failing to provide accessible parking, the defendants denied the
ʹ͹   plaintiff full and equal access.
ʹͺ       17.The lack of accessible parking created difficulty and discomfort for the


                                                
                                                 
      Complaint
      
 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 4 of 8 Page ID #:4
      

 ͳ   Plaintiff.
 ʹ       18.Paths of travel are another one of the facilities, privileges, and
 ͵   advantages offered by Defendants to patrons of the Store.
 Ͷ       19.Unfortunately, and even though the plaintiff did not personally confront
 ͷ   the barrier, the defendants do not provide accessible paths of travel in
 ͸   conformance with the ADA Standards.
 ͹       20.The defendants have failed to maintain in working and useable
 ͺ   conditions those features required to provide ready access to persons with
 ͻ   disabilities.
ͳͲ       21.The barriers identified above are easily removed without much
ͳͳ   difficulty or expense. They are the types of barriers identified by the
ͳʹ   Department of Justice as presumably readily achievable to remove and, in fact,
ͳ͵   these barriers are readily achievable to remove. Moreover, there are numerous
ͳͶ   alternative accommodations that could be made to provide a greater level of
ͳͷ   access if complete removal were not achievable.
ͳ͸       22.Plaintiff will return to the Store to avail himself of goods or services and
ͳ͹   to determine compliance with the disability access laws once it is represented
ͳͺ   to him that the Store and its facilities are accessible. Plaintiff is currently
ͳͻ   deterred from doing so because of his knowledge of the existing barriers and
ʹͲ   his uncertainty about the existence of yet other barriers on the site. If the
ʹͳ   barriers are not removed, the plaintiff will face unlawful and discriminatory
ʹʹ   barriers again.
ʹ͵       23.Given the obvious and blatant nature of the barriers and violations
ʹͶ   alleged herein, the plaintiff alleges, on information and belief, that there are
ʹͷ   other violations and barriers on the site that relate to his disability. Plaintiff will
ʹ͸   amend the complaint, to provide proper notice regarding the scope of this
ʹ͹   lawsuit, once he conducts a site inspection. However, please be on notice that
ʹͺ   the plaintiff seeks to have all barriers related to his disability remedied. See


                                                
                                                 
      Complaint
      
 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 5 of 8 Page ID #:5
      

 ͳ   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 ʹ   encounters one barrier at a site, he can sue to have all barriers that relate to his
 ͵   disability removed regardless of whether he personally encountered them).
 Ͷ
 ͷ   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 ͸   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 ͹   Defendants.) (42U.S.C. section 12101, et seq.)
 ͺ       24.Plaintiff re-pleads and incorporates by reference, as if fully set forth
 ͻ   again herein, the allegations contained in all prior paragraphs of this
ͳͲ   complaint.
ͳͳ       25.Under the ADA, it is an act of discrimination to fail to ensure that the
ͳʹ   privileges, advantages, accommodations, facilities, goods and services of any
ͳ͵   place of public accommodation is offered on a full and equal basis by anyone
ͳͶ   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
ͳͷ   § 12182(a). Discrimination is defined, inter alia, as follows:
ͳ͸             a. A failure to make reasonable modifications in policies, practices,
ͳ͹                or procedures, when such modifications are necessary to afford
ͳͺ                goods,     services,   facilities,   privileges,    advantages,     or
ͳͻ                accommodations to individuals with disabilities, unless the
ʹͲ                accommodation would work a fundamental alteration of those
ʹͳ                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
ʹʹ             b. A failure to remove architectural barriers where such removal is
ʹ͵                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
ʹͶ                defined by reference to the ADA Standards.
ʹͷ             c. A failure to make alterations in such a manner that, to the
ʹ͸                maximum extent feasible, the altered portions of the facility are
ʹ͹                readily accessible to and usable by individuals with disabilities,
ʹͺ                including individuals who use wheelchairs or to ensure that, to the


                                               
                                                
      Complaint
      
 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 6 of 8 Page ID #:6
      

 ͳ                 maximum extent feasible, the path of travel to the altered area and
 ʹ                 the bathrooms, telephones, and drinking fountains serving the
 ͵                 altered area, are readily accessible to and usable by individuals
 Ͷ                 with disabilities. 42 U.S.C. § 12183(a)(2).
 ͷ       26.When a business provides parking for its customers, it must provide
 ͸   accessible parking in compliance with the ADA Standards.
 ͹       27.Here, the lack of accessible parking is a violation of the law.
 ͺ       28.When a business provides paths of travel, it must provide an accessible
 ͻ   paths of travel in compliance with the ADA Standards.
ͳͲ       29.Here, no such accessible paths of travel has been provided in violation
ͳͳ   of the ADA.
ͳʹ       30.The Safe Harbor provisions of the 2010 Standards are not applicable
ͳ͵   here because the conditions challenged in this lawsuit do not comply with the
ͳͶ   1991 Standards.
ͳͷ       31.A public accommodation must maintain in operable working condition
ͳ͸   those features of its facilities and equipment that are required to be readily
ͳ͹   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
ͳͺ       32.Here, the failure to ensure that the accessible facilities were available
ͳͻ   and ready to be used by the plaintiff is a violation of the law.
ʹͲ
ʹͳ   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
ʹʹ   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
ʹ͵   Code § 51-53.)
ʹͶ       33.Plaintiff repleads and incorporates by reference, as if fully set forth
ʹͷ   again herein, the allegations contained in all prior paragraphs of this
ʹ͸   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
ʹ͹   that persons with disabilities are entitled to full and equal accommodations,
ʹͺ   advantages, facilities, privileges, or services in all business establishment of


                                               
                                                
      Complaint
      
 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 7 of 8 Page ID #:7
      

 ͳ   every kind whatsoever within the jurisdiction of the State of California. Cal.
 ʹ   Civ. Code §51(b).
 ͵       34.The Unruh Act provides that a violation of the ADA is a violation of the
 Ͷ   Unruh Act. Cal. Civ. Code, § 51(f).
 ͷ       35.Defendants’ acts and omissions, as herein alleged, have violated the
 ͸   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 ͹   rights to full and equal use of the accommodations, advantages, facilities,
 ͺ   privileges, or services offered.
 ͻ       36.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
ͳͲ   discomfort or embarrassment for the plaintiff, the defendants are also each
ͳͳ   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
ͳʹ   (c).)
ͳ͵
ͳͶ             PRAYER:
ͳͷ             Wherefore, Plaintiff prays that this Court award damages and provide
ͳ͸   relief as follows:
ͳ͹           1.For injunctive relief, compelling Defendants to comply with the
ͳͺ   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
ͳͻ   plaintiff is not invoking section 55 of the California Civil Code and is not
ʹͲ   seeking injunctive relief under the Disabled Persons Act at all.
ʹͳ           2.Damages under the Unruh Civil Rights Act, which provides for actual
ʹʹ   damages and a statutory minimum of $4,000 for each offense.
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                               
                                                
      Complaint
      
 Case 2:19-cv-02157-R-SK Document 1 Filed 03/22/19 Page 8 of 8 Page ID #:8
      

 ͳ       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 ʹ   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 ͵
      Dated: March 19, 2019            CENTER FOR DISABILITY ACCESS
 Ͷ
 ͷ
                                       By:
 ͸
                                       ____________________________________
 ͹
                                             Russell Handy, Esq.
 ͺ                                          Attorney for plaintiff
 ͻ
ͳͲ
ͳͳ
ͳʹ
ͳ͵
ͳͶ
ͳͷ
ͳ͸
ͳ͹
ͳͺ
ͳͻ
ʹͲ
ʹͳ
ʹʹ
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                             
                                              
      Complaint
      
